Citation Nr: 1129476	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  07-31 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971, including combat service in Vietnam from September 1969 to September 1970.  His decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss for VA compensation purposes that is related to in-service combat-related acoustic trauma.

2.  The Veteran has tinnitus that is related to in-service combat-related acoustic trauma.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.385 (2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection bilateral hearing loss and for tinnitus.  This constitutes a complete grant of the benefits sought on appeal.  Thus, a discussion of VA's duties to notify and assist is unnecessary.

The Veteran asserts that service connection for bilateral hearing loss and for tinnitus on the basis that he developed the conditions due to in-service, combat-related acoustic trauma.  In support of his claim, in his statements the Veteran essentially reports that the condition has been chronic since that time.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  see also Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

With audiological examinations, the threshold for normal hearing is from 0 decibels (dB) to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.  
The Veteran served in combat and was likely exposed to acoustic trauma while serving in Vietnam given that such exposure is consistent with the circumstances, conditions and hardships of that service.  38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service injury.  

The report of a June 1968 pre-induction examination contains a report of an  audiological evaluation at that time that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-5
10
XX
15
LEFT
0
0
5
XX
0

The report of a February 1971 separation examination contains a report of an  audiological evaluation at that time that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
XX
15
LEFT
15
10
15
XX
25

Neither of these service examination reports contained speech audiometry test findings.

In August 2007, the Veteran was afforded a VA examination of his hearing loss and tinnitus.  He reported a history positive for noise exposure during service in Vietnam.  He reported exposure to mortars and concussion grenades while serving in combat infantry, with resulting temporary hearing loss that lasted for one week, and tinnitus that continues to today.  He denied having any occupational or recreational noise exposure.  An  audiological evaluation at that time revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
20
35
45
LEFT
45
45
45
55
70

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 100 percent in the left ear, and the physician diagnosed the Veteran as having a sensorineural hearing loss in the right ear and mixed hearing loss in the left ear, accompanied by constant bilateral tinnitus.

The examiner at the August 2007 VA examination opined that the Veteran's hearing loss was not likely ("less likely as not") caused by or the result of military noise exposure; and that tinnitus was at least as likely as not caused by military noise exposure.  The examiner's rationale for the opinion was that the entrance audiogram showed hearing was within normal limits for both ears, but the exit hearing examination was not found.  The examiner also stated that because of the Veteran's report of temporary hearing loss and tinnitus following a mortar explosion in Vietnam, it was at least as likely as not that the Veteran's tinnitus was caused by noise exposure during combat because tinnitus often occurs with noise exposure.

In an August 2007 addendum to the August 2007 VA examination, the examiner opined that the bilateral hearing loss was not related to loud noise exposure during service.  This was based on the results of the Veteran's separation audiogram, which showed hearing was within normal limits bilaterally.  The examiner further opined that the tinnitus was "less likely as not related to loud noise exposure during" service.  In this regard she noted that the relation between military noise exposure and the Veteran's bilateral tinnitus could not be ruled out.  The examiner stated that this opinion was based on her expert knowledge that tinnitus often accompanies exposure to loud noise with or without permanent hearing loss.

In summary, though no hearing loss as defined by VA is shown during active service, pursuant to 38 C.F.R. § 3.303(d), and the Court of Appeals for Veterans Claims' holding in Hensley, service connection may still be established if it is shown that a current hearing loss is related to service.  The Veteran is not required to show that he met the criteria of 38 C.F.R. § 3.385 at separation if he has a hearing loss otherwise shown to have begun in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The medical evidence shows that the Veteran has bilateral hearing loss for VA compensation purposes and that he has tinnitus, as he has credibly attested and as diagnosed in August 2007.  Further, the Board finds that the Veteran is fully competent to report observing a decline in his hearing acuity during service.  This is  also shown on comparison of audiology findings at the beginning and end of his military service-as recorded in the entrance and discharge examination reports after serving in combat in Vietnam.  By the nature of tinnitus, only the Veteran can competently report its presence.  His account of having impaired hearing and tinnitus since that time is also credible, and to great extent supported by the audiology test findings in the August 2007 VA examination showing hearing loss and diagnosis of tinnitus.    

Notably, in the August 2007 VA examination addendum, the VA examiner opined that the bilateral hearing loss was not related to loud noise exposure during service.  Though she based her opinion in part on the premise that the Veteran's hearing was within normal limits at the time of separation, that premise is not completely valid.  With audiological examinations, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155 (1993).  

So at least for the left ear, which revealed pure tone thresholds of 25 decibels at 4000 Hertz, is out of the normal range and indicates some degree of hearing loss though not at that time meeting criteria under 38 C.F.R. § 3.385.  The Veteran is not required to show that he met the criteria of 38 C.F.R. § 3.385 at separation if he has a hearing loss otherwise shown to have begun in service. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In light of the Veteran's in-service, combat-related acoustic trauma, the diagnosis of bilateral hearing loss for VA compensation purposes and of tinnitus, and the Veteran's competent and credible report of a continuity of hearing difficulties and tinnitus symptoms since his combat-related acoustic trauma/noise exposure service in Vietnam, the Board finds that the bilateral hearing loss and tinnitus had their onset during service.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


